Citation Nr: 0607799	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-36 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the calculated amount of $8,286.00.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active service from May 1969 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Committee on 
Waivers and Compromises in Togus, Maine (Committee), that 
denied entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $8,286.00.  The basis of the denial was that 
repayment of the waiver would not create a hardship on the 
veteran.

In January 2006, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned.  A 
transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The overpayment in this case was created because the veteran 
was paid nonservice-connected pension benefits based on no 
reported income, effective September 1, 1999.  The 
nonservice-connected pension benefits were terminated, 
effective May 1, 2000, after it was discovered that the 
veteran did not report wages earned in the year 2000.  The 
veteran, in October 2003, requested a waiver of recovery of 
the debt of $8,286.00.  The veteran contends that repayment 
of the debt would create a severe financial hardship.

At his hearing, the veteran essentially contended that he was 
awarded bankruptcy and that the debt to the VA at issue was 
discharged in that proceeding.  See hearing transcript (T.) 
at 4-6.  He submitted a document from the United States 
Bankruptcy Court, District of Maine, indicating that there 
was to be a meeting of his creditors on December 5, 2005.

It is not clear from the record whether the veteran's 
indebtedness to the VA in the amount of $8,286.00 has since 
been discharged in bankruptcy court.  Thus, the RO should 
inquire of the veteran whether such has occurred, and if so, 
obtain all documentation of that fact.

Under the circumstances of this case, the Board finds that 
further development is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
inquire as to whether his bankruptcy 
claim has been adjudicated.  If so, the 
RO should request the veteran to furnish 
documentation of the bankruptcy discharge 
to include any bankruptcy court 
pleadings/orders and a list of the 
veteran's debts which were discharged 
during the proceeding.  All records 
obtained should be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim for waiver of recovery of an 
overpayment of VA nonservice-connected 
pension benefits in the calculated amount 
of $8,286.00, based on a review of the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


